Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

		In the claims:
			Cancel claim 20.

	The amendment and correction to drawings submitted March 1, 2021 has corrected the confusion with regards to the election of species requirement and therefore the election requirement with regards to the embodiment of figures 7-8 is hereby vacated, and such were examined along with the elected species of figures 3-4.  The election of species requirement of figure 9 is still maintained, and claim 20 was withdrawn without traverse as discussed in the previous office action, and was not contested in the recent amendment mentioned above, and with no traversal directed at the election requirement directed to the invention of figure 9, claim 20 was withdrawn without traverse as it applied to figure 9 which was not traversed and was non-elected.  Therefore, the amendment has overcome the prior art or record with regards to the embodiment of figures 3-4 and 7-8, and only claim 20 withdrawn directed to a non-elected invention without traverse remained, so the examiner is canceling the non-elected claim to remove the claim remaining that was not directed to the elected species and was still 
Drawings
	The proposed drawings submitted on March 1, 2021 are approved by the examiner.

	With regards to the substitute specification, such was also approved by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH